DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 and 04/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The Drawings submitted on 10/29/2020 are deemed acceptable for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an avionics device in claim 18, which is understood as the structure of a computer, See Fig. 2 and [0030] of the specification..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 1-17 is/are directed to a method of controlling a vehicle (i.e., a process). Claims 18-20 are directed to an apparatus. Therefore, claim(s) 1-20 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	Claim 18. A system for an aircraft, comprising:
	an avionics device adapted to verify an updated flight plan, and to perform the steps of:
	receiving, a change to a first flight plan having a first set of flight parameters, the change to the first flight plan comprising a second set of flight parameters;
	receiving at least one of terrain data, SUA data, NOTAM data, SIGMET data, and PIREP data; and
	performing a safety validation of the second set of flight parameters, wherein the safety validation comprises:
		comparing the second set of flight parameters with the received at least one of terrain data, SUA data, NOTAM data, SIGMET data, and PIREP data; and
		determining, based on the comparison, whether the second set of flight parameters plan presents a risk to safe flight.
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining a second set of flight parameters (claim 1), and performing a safety validation of the second set of flight parameters by comparing the second set of flight parameters and  determining, based on the comparison…” in the context of this claim encompasses a person (pilot) looking at data collected and forming a simple judgement of a new route and whether that route would violate safety constraints according to data. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  “receiving, via an avionics device, a change to the first flight plan” and “receiving at least one of…” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (avionics system) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The displaying results step on the driver display console is also recited at a high level of generality (i.e. as a general means of displaying the weather evaluation result from the evaluating step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the “an avionics device adapted to verify an updated flight plan” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above “an avionics device adapted to verify an updated flight plan” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receiving, via an avionics device, a change to the first flight plan” and “receiving at least one of…” the examiner submits that these limitations are insignificant extra-solution activities. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receiving, via an avionics device, a change to the first flight plan” and “receiving at least one of…” are well-understood, routine, and conventional activities because the background recites that received data in flight plans for flight safety, and the specification does not provide any indication that the “avionics device” is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “displaying…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim(s) is/are not patent eligible. 

	Claim 1 is the method of performing claim 18 and rejected for the same reasons. 

	Dependent claim 2 recites generating, via the avionics device, a first signal indicative of the risk, which is understood as a mental process. A pilot based on flight safety could generate and signal the risk level. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim 3 recites generating, via the avionics device, a second flight plan comprising the second set of flight parameters, which is understood as a mental process. A pilot based on flight safety could generate a second flight plan. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim 4 recites generating, via the avionics device a second signal indicative of the determination that the second set of flight parameters does not present a risk to safe flight, which is understood as a mental process. A pilot based on flight safety could generate and signal the risk level. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claims 5 and 7 includes additional elements of requesting/receiving, with the avionics device, a third set of flight parameters. Under Step 2A Prong II, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (avionics system) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Regarding Step 2B, the does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

	Claim 10 recites displaying on a device in the aircraft a difference between the first set of flight parameters and the second set of flight parameters. Under Step II Prong II, the displaying results step on the display console is also recited at a high level of generality (i.e. as a general means of displaying the weather evaluation result from the evaluating step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Under Step 2B, the additional limitation of “displaying…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function

	Dependent claim 17 recites authenticating or validating, via the avionics device, the received change to the first flight plan to define a valid update, which is understood as a mental process. A pilot based on flight safety could validate new flight plan. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim(s) 6, 8, 9 , 11-16 and 19-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 6, 8, 9 , 11-16 and 19-20 are not patent eligible under the same rationale as provided for in the rejection of claim 18. 
	Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.

	Examiner suggests adding a practical application to the claims. Such practical application for example can be found in [0019] of the specification, the flight plan “which can subsequently be executed via the avionics device with minimal intervention required from one of either a flight crew or a pilot”. For example, wherein the flight plan is followed by the aircraft.

Claim Rejections - 35 USC § 102
Claim(s) 1-4, 10-14, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 20100030401 A1), hereinafter Rogers.

Regarding claim 1, Rogers teaches a method for updating a first flight plan having a first set of flight parameters, for an aircraft, comprising:
	receiving, via an avionics device, a change to the first flight plan ([0014] “a current flight plan and a received ATC clearance message of a modified flight plan”);
	determining a second set of flight parameters based on the change to the first flight plan ([0014] “determines whether the modified flight plan will encounter any known obstacles or exceed any aircraft flight specifications”);
	receiving at least one of terrain data ([0018] “navigation-related data includes various flight plan related data such as, for example, waypoints, distances between waypoints, headings between waypoints, data related to different airports, navigational aids, obstructions (terrain, towers, etc.), special use airspace, political boundaries, communication frequencies, and aircraft approach information”), SUA data, NOTAM data, SIGMET data, and PIREP data; and
	performing a safety validation of the second set of flight parameters, wherein the safety validation comprises (Fig. 3; 306 “Compare the Modified Flight Plan With Factors Affecting Aircraft Safety”):
	comparing the second set of flight parameters with the at least one of terrain data, SUA data, NOTAM data, SIGMET data, and PIREP data ((Fig. 3; 306 “Compare the Modified Flight Plan With Factors Affecting Aircraft Safety”. [0028] “compares the modified flight plan with data stored in the RAM 118 or ROM 120 to determine whether the aircraft 224 in following the modified flight plan will confront any obstacles or aircraft limitations “ [0018] “The navigation databases 106… could be integrally formed as part of the processor 104, and/or RAM 118, and/or ROM 120”; and
	determining, based on the comparison, whether the second set of flight parameters presents a risk to safe flight ([0033] “he processor 104 compares these instructions with aircraft data stored in the ROM 120, determines the airspeed of 200 knots is marginally within safety limits”. [0006] “a safety alert when the clearance message puts the aircraft at risk, e.g., due to terrain, traffic, and weather”. [0028 “he processor 104 compares the modified flight plan with data stored in the RAM 118 or ROM 120 to determine whether the aircraft 224 in following the modified flight plan will confront any obstacles or aircraft limitations. If not, a message such as REVISED FLIGHT PLAN ACCEPTABLE will appear as flight related data 204 as shown in FIG. 4. If the modified flight plan approaches or infringes on airspace occupied by an obstacle or if an aircraft limitation is exceeded, an alert or warning message will appear as flight related data”) .

Regarding claim 2,  Rogers teaches the method of claim 1, further comprising, in the event it is determined that the second set of flight parameters presents a risk to safe flight, generating, via the avionics device, a first signal indicative of the risk ([0028] “If the modified flight plan approaches or infringes on airspace occupied by an obstacle or if an aircraft limitation is exceeded, an alert or warning message will appear as flight related data”).

Regarding claim 3, Rogers teaches the method of claim 1, further comprising, in the event it is determined that the second set of flight parameters does not present a risk to safe flight, generating, via the avionics device, a second flight plan comprising the second set of flight parameters ([0028] “a message such as REVISED FLIGHT PLAN ACCEPTABLE will appear as flight related data 204 as shown in FIG. 4”).

Regarding claim 4, Rogers teaches the method of claim 3, further comprising generating, via the avionics device a second signal indicative of the determination that the second set of flight parameters does not present a risk to safe flight ([0028] “a message such as REVISED FLIGHT PLAN ACCEPTABLE will appear as flight related data 204 as shown in FIG. 4”).

Regarding claim 10, Rogers teaches the method of claim 1, further comprising displaying on a device in the aircraft a difference between the first set of flight parameters and the second set of flight parameters (Fig. 5 and {0027] “For example, as shown in FIG. 5, the textual clearance message indicates that the aircraft (e.g., "Aircraft 123") should fly directly to Waypoint C, maintain 10,000 feet until past Waypoint C, and then consistent with the flight plan as-filed. Thus, the processor 104 supplies display commands to the display 108 so that an updated line segment 216', that connects Waypoint A (226A) to Waypoint C (226C), is also displayed on the lateral map 208 and the vertical profile 206”).

Regarding claim 11, Rogers teaches the method of claim 1, wherein the terrain data is received by the avionics device from a database on board the aircraft ([0018] “The navigation databases 106… could be integrally formed as part of the processor 104, and/or RAM 118, and/or ROM 120”).

Regarding claim 12, Rogers teaches the method of claim 1, wherein the risk to safe flight is a risk of a terrain incursion (Fig. 5 and [0029] “FIG. 5 shows terrain 502 that has an elevation of 10,500 feet in the lateral display 208 and in the vertical display 206 which blocks the modified flight path 228'. The processor 104 determines this conflict and provides a message such as WARNING: TERRAIN OBSTRUCTION as flight related data 204”).

Regarding claim 13, Rogers teaches the method of claim 1, wherein the risk to safe flight is a risk of unintentional entry by the aircraft into a no-fly zone ([0018] “The navigation databases 106 include various types of navigation-related data. Such navigation-related data includes various flight plan related data such as, for example, waypoints, distances between waypoints, headings between waypoints, data related to different airports, navigational aids, obstructions (terrain, towers, etc.), special use airspace, political boundaries”).

Regarding claim 14, Rogers teaches the method of claim 1, wherein the risk to safe flight is a risk of flight into severe weather conditions ([0030] “FIG. 6 shows weather 602 in the lateral display 208 and the vertical display 206 which is in the modified flight path 228'. The processor 104 determines this hazard and provides a message such as WARNING: WEATHER ENROUTE as flight related data 204. The weather could be, for example, heavy rain or a thunderstorm. The message presented could be specific as to the type of weather, for example, WARNING: REPORTED ICING”).

Regarding claim 16, Rogers teaches the method of claim 1, further comprising writing to a memory of the avionics device a log entry comprising data associated with predetermined data fields corresponding to the first set of flight parameters and the second set of flight parameters ([0018] “[0018] The navigation databases 106 include various types of navigation-related data. Such navigation-related data includes various flight plan related data such as, for example, waypoints, distances between waypoints, headings between waypoint”).

Claims 18-20 are a system for an aircraft, comprising: an avionics device adapted to verify an updated flight plan (taught by Rogers [0015] “exemplary flight management system (FMS) 100 includes a user interface 102, a processor 104, one or more navigation databases 106, and a display 108”), and to perform the steps of Claim 1-3. The limitations are substantially the same, therefore rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7-9, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roger in view of Dacre-Wright et al. (US 20180366008 A), hereinafter Dacre-Wright.

Regarding claim 5, Rogers teaches the method of claim 2.
	Rogers does not teach further comprising requesting, with the avionics device, a third set of flight parameters.
	
	Dacre-Wright teaches requesting, with the avionics device, a third set of flight parameters ([0115] “the method comprises the step of modifying the determined alternative route. [0116] The step of modifying the route may be iterative (e.g. involve optimization steps). [0120] “Other additional parameters may also relate to the taking into account of NOTAM messages”).

	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to request a third set of flight parameters as taught by Dacre-Wright in updating the flight plan of Rogers. One of ordinary skill in the art would have been motivated to allow “the step of modifying the determined alternative route comprises one or more steps of combinatorial optimization and/or of multi-objective optimization, depending on one or more parameters selected from among the parameters comprising the present and predicted weather conditions through which the aircraft is moving, the surrounding air traffic, the structure of the airspace, the airport services of the destination or diversionary airport, the load factor and/or the passenger comfort that is estimated and associated with said route, the fuel cost, the flight time, the punctuality of the flight, the operational flight cost, the availability of the flight crew, the availability of maintenance hardware, environmental criteria, compliance with AOC company rules and ATC regulations, the probability of acceptance of the alternative route in terms of AOC and/or ATC negotiation” (Dacre-Wright [0118]).

Regarding claim 6, Rogers in view of Dacre-Wright teaches the method of claim 5.
	Rogers does not teach wherein requesting the third set of flight parameters includes identifying at least one safety issue based on the second set of flight parameters.
	Dacre-Wright teaches wherein requesting the third set of flight parameters includes identifying at least one safety issue based on the second set of flight parameters([0115] “the method comprises the step of modifying the determined alternative route. [0116] The step of modifying the route may be iterative (e.g. involve optimization steps). [0120] “Other additional parameters may also relate to the taking into account of NOTAM messages”).

	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to request a third set of flight parameters as taught by Dacre-Wright in updating the flight plan of Rogers. One of ordinary skill in the art would have been motivated to allow “the step of modifying the determined alternative route comprises one or more steps of combinatorial optimization and/or of multi-objective optimization, depending on one or more parameters selected from among the parameters comprising the present and predicted weather conditions through which the aircraft is moving, the surrounding air traffic, the structure of the airspace, the airport services of the destination or diversionary airport, the load factor and/or the passenger comfort that is estimated and associated with said route, the fuel cost, the flight time, the punctuality of the flight, the operational flight cost, the availability of the flight crew, the availability of maintenance hardware, environmental criteria, compliance with AOC company rules and ATC regulations, the probability of acceptance of the alternative route in terms of AOC and/or ATC negotiation” (Dacre-Wright [0118]).


Regarding claim 7, Rogers in view of Dacre-Wright teaches the method of claim 5.
	Rogers does not teach further comprising receiving with the avionics device, the third set of flight parameters.
	Dacre-Wright teaches further comprising receiving with the avionics device, the third set of flight parameters ([0115] “the method comprises the step of modifying the determined alternative route. [0116] The step of modifying the route may be iterative. As this is iterative, the number of sets of flight parameters received and new routes created is unlimited).
	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to request a third set of flight parameters as taught by Dacre-Wright in updating the flight plan of Rogers. One of ordinary skill in the art would have been motivated to allow “the step of modifying the determined alternative route comprises one or more steps of combinatorial optimization and/or of multi-objective optimization, depending on one or more parameters selected from among the parameters comprising the present and predicted weather conditions through which the aircraft is moving, the surrounding air traffic, the structure of the airspace, the airport services of the destination or diversionary airport, the load factor and/or the passenger comfort that is estimated and associated with said route, the fuel cost, the flight time, the punctuality of the flight, the operational flight cost, the availability of the flight crew, the availability of maintenance hardware, environmental criteria, compliance with AOC company rules and ATC regulations, the probability of acceptance of the alternative route in terms of AOC and/or ATC negotiation” (Dacre-Wright [0118]).


Regarding claim 8, rogers in view of Dacre-Wright teaches the method of claim 7.
	Rogers does not teach further comprising performing, with the avionics device, the safety validation of the third set of flight parameters.
	Dacre-Wright teaches ([0115] “the method comprises the step of modifying the determined alternative route. [0116] The step of modifying the route may be iterative. As this is iterative, the number of sets of flight parameters received and new routes created is unlimited).
	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to request a third set of flight parameters as taught by Dacre-Wright in updating the flight plan of Rogers. One of ordinary skill in the art would have been motivated to allow “the step of modifying the determined alternative route comprises one or more steps of combinatorial optimization and/or of multi-objective optimization, depending on one or more parameters selected from among the parameters comprising the present and predicted weather conditions through which the aircraft is moving, the surrounding air traffic, the structure of the airspace, the airport services of the destination or diversionary airport, the load factor and/or the passenger comfort that is estimated and associated with said route, the fuel cost, the flight time, the punctuality of the flight, the operational flight cost, the availability of the flight crew, the availability of maintenance hardware, environmental criteria, compliance with AOC company rules and ATC regulations, the probability of acceptance of the alternative route in terms of AOC and/or ATC negotiation” (Dacre-Wright [0118]).


Regarding claim 9, Rogers in view of Dacre-Wright teaches the method of claim 8.
	Rogers does not teach further including revising with the avionics device, the second set of flight parameters to define a third flight plan comprising the third set of flight parameters.
	Dacre-Wright teaches including revising with the avionics device, the second set of flight parameters to define a third flight plan comprising the third set of flight parameters ([0115] “the method comprises the step of modifying the determined alternative route. [0116] The step of modifying the route may be iterative. As this is iterative, the number of sets of flight parameters received and new routes created is unlimited).
	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to request a third set of flight parameters as taught by Dacre-Wright in updating the flight plan of Rogers. One of ordinary skill in the art would have been motivated to allow “the step of modifying the determined alternative route comprises one or more steps of combinatorial optimization and/or of multi-objective optimization, depending on one or more parameters selected from among the parameters comprising the present and predicted weather conditions through which the aircraft is moving, the surrounding air traffic, the structure of the airspace, the airport services of the destination or diversionary airport, the load factor and/or the passenger comfort that is estimated and associated with said route, the fuel cost, the flight time, the punctuality of the flight, the operational flight cost, the availability of the flight crew, the availability of maintenance hardware, environmental criteria, compliance with AOC company rules and ATC regulations, the probability of acceptance of the alternative route in terms of AOC and/or ATC negotiation” (Dacre-Wright [0118]).

Regarding 15, Rogers teaches the method of claim 1.
	Rogers does not teach wherein the change to the first flight plan is received from source external to the aircraft.

	Dacre-Wright teaches wherein the change to the first flight plan is received from source external to the aircraft ([0009] “computing the route of the aeroplane on computing means external to the avionics (tablet, laptop, remote server) and also means for exchanging and for verification with the active route in the avionics, allowing the evaluation and then the secure insertion of the alternative route into the avionics”).
	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention send flight plans from a separate system as taught by Dacre-Wright for the flight plan of Rogers. One of ordinary skill in the art would have been motivated to avoid restrictions of avionics equipment “the methods for modifying the route of the aircraft are limited by the capabilities afforded by the avionic equipment (e.g. editing functions), and also by the limitations in terms of computing power, of storage and of bandwidth, and even of human-machine interaction (e.g. screens that are not touchscreens)” (Dacre-Wright [0004]).

Regarding claim 17, Rogers teaches the method of claim 1.
	Rogers does not teach further including at least one of authenticating or validating, via the avionics device, the received change to the first flight plan to define a valid update.

	Darce-Wright teaches including at least one of authenticating or validating, via the avionics device, the received change to the first flight plan to define a valid update ([0065] “the gateway server between avionic system and non-avionic system as a component critical to the interface of the two types of system may be subject to dedicated security measures (for example independently of the other systems). The gateway server may be secured through various means, comprising notably one or more of the mechanisms comprising encryption of the data (for example with asymmetric keys), authentication mechanisms”).

	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed to validate the flight changes as taught by Dacre-Wright for the flight plan of Rogers. One of ordinary skill in the art would have been motivated to avoid restrictions of avionics equipment “verifying the integrity of the data” (Dacre-Wright [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20200342058 A) teaches verifying NOTAM messages in creating new flight plans.
	US 20200369384 A1 teaches dynamically implement the machine-readable flight control instructions to adapt the pre-take-off flight plan to control the or each flight system based on the real-time internal flight characteristic data and real-time external flight characteristic data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668